Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 1 of 6




           EXHIBIT 7
                                                                                           Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 2 of 6




                                                                                                                                                                       RE: Apple App Cases -- December 29, 2020 Hearing
                                                                                                                                                                       Srinivasan, Jay P. to: Hector Valdes                                       12/27/2020 12:34 PM
                                                                                                                                                                           "*** GDC EpicLitTeam", "benh@hbsslaw.com",
                                                                                                                                                                           "bens@hbsslaw.com", "DeJong, Brittany", "Dettmer, Ethan" , "Epic
                                                                                                                                                                       Cc:
                                                                                                                                                                           Mobile Apps", "John Karin", "robl@hbsslaw.com",
                                                                                                                                                                           "ronnie@hbsslaw.com", "Ted Wojcik (tedw@hbsslaw.com)"




Hector : You say that Apple“has not yet even attempted to justify why it needs the six additional Epic custodians,” but my letter does exactly that. For each additional proposed custodian, we provided




                                              External (jsrinivasan@gibsondunn.com)
                                                                                                                                                                                                                                              Report This Email FAQ
Hector:

You say that Apple “has not yet even attempted to justify why it needs the six additional Epic
custodians,” but my letter does exactly that. For each additional proposed custodian, we
provided either a title, and/or a description of his relevant job responsibilities. We then noted
that these custodians are relevant at least because they likely possess information on Epic’s
efforts to distribute its content on platforms and through distribution channels in addition to
the Apple App Store, “which [subjects are] directly relevant to issues of market definition and
reasons for Apple’s alleged conduct.” In many cases, my description of each custodian’s role
makes the relevance self‐evident.

By way of a few examples, we have seen Mr. Brussee on high‐level emails (including
communications about mobile distribution). Mr. Ko’s own LinkedIn description states that he
joined the company specifically to “lead business and strategy for global online services of
offering cross‐platform, cross‐play” services, and Mr. Ko is listed in Epic’s Response to
Interrogatory No. 9. Mr. Kreiner’s LinkedIn description states that he has responsibility for
“Epic Games store, 3rd Party Publishing, and 1st Party Relations.” Moreover, we understand
Mr. Kreiner to have a key role in the Epic’s console platform business, and he has been featured
in public events where Epic has addressed the controversy regarding its decision to sometimes
offer platform exclusivity. Bear in mind that none of these individuals were listed on Epic’s
initial disclosure list so Apple was at a significant disadvantage in identifying them.

When Epic requested additional Apple custodians, it did so merely with reference to some
documents in which those proposed custodians were featured. Apple will do the same in
writing forthwith. But Epic already knows why each individual likely possesses relevant
materials, and we do not agree that the issue justifies further delay. If Epic believes otherwise,
         Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 3 of 6




Apple is available to meet and confer about Epic’s concerns today. If Epic believes that any of
the individuals Apple identified does not bear any relevance to the issues in this litigation, you
should tell us right away. Otherwise, this does not seem like an issue that needs to go to the
Court given that Judge Hixson made clear that Apple will be entitled to the same result as Epic
received. But if you are forcing us to litigate this, we cannot afford to delay in bringing this to
the Court’s attention, and Apple will brief and raise the issue with Judge Hixson for Tuesday’s
hearing.

Best,
Jay

Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Hector Valdes <hvaldes@cravath.com>
Sent: Saturday, December 26, 2020 7:25 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; benh@hbsslaw.com;
bens@hbsslaw.com; DeJong, Brittany <dejong@whafh.com>; Dettmer, Ethan
<EDettmer@gibsondunn.com>; Epic Mobile Apps <epic‐mobileapps@cravath.com>; John Karin
<jkarin@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com; Ted Wojcik (tedw@hbsslaw.com)
<tedw@hbsslaw.com>
Subject: RE: Apple App Cases ‐‐ December 29, 2020 Hearing

[External Email]
Jay,

With respect to Apple's December 23 letter, as explained in the letter we sent you moments prior to your
email below, Apple has not yet even attempted to justify why it needs the six additional Epic custodians it
is requesting at this late date. Just as Epic did when the parties briefed the appropriate number of Apple
deponents, we believe the Court would expect Apple to set forth any such rationale and for the parties to
meet and confer before determining the nature and extent of any dispute that requires resolution by the
Court. Apple's unilateral and premature attempt to schedule briefing on an issue that it raised for the first
time on the immediate eve of the holidays is inappropriate and unproductive.

Please let us know when we can expect Apple to set forth in detail the reasons it believes it needs those
additional custodians and when you are available to meet and confer thereafter. The parties can then
mutually determine a sensible briefing schedule for any remaining dispute.

We will respond separately with respect to the portion of your email relating to Epic's RFPs.

Regards,

Hector
        Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 4 of 6



Hector J. Valdes
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
(212) 474-1808




From:       "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:      "John Karin" <jkarin@cravath.com>, "Dettmer, Ethan" <EDettmer@gibsondunn.com>, "*** GDC
EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>
Cc:      "Epic Mobile Apps" <epic-mobileapps@cravath.com>, "benh@hbsslaw.com" <benh@hbsslaw.com>, "
bens@hbsslaw.com" <bens@hbsslaw.com>, "DeJong, Brittany" <dejong@whafh.com>, "robl@hbsslaw.com" <
robl@hbsslaw.com>, "ronnie@hbsslaw.com" <ronnie@hbsslaw.com>, "Ted Wojcik (tedw@hbsslaw.com)" <
tedw@hbsslaw.com>
Date:      12/26/2020 09:07 PM
Subject:      RE: Apple App Cases -- December 29, 2020 Hearing




John,

Attached is our letter responding to Yonatan’s letter from late Wednesday night (Dec. 23)
regarding Epic’s data requests and “non-data” requests. Yonatan’s letter repeatedly asks Apple
to respond by Dec. 27 (tomorrow). Despite being slowed by the intervening Christmas holiday,
we were able to nail everything down today and so Apple is responding a day earlier than Epic’s
Dec. 27 deadline, a date that does not square with the dates/schedule in your email below. In
any event, as you will see, the parties have resolved the vast majority of their disputes and the
remaining differences are not material. We hope this means that Epic does not need to brief
anything for Tuesday but if that is not the case, please let us know immediately what issues Epic
intends to move on.

As for Apple, we sent you a letter on December 23, asking that Epic add six additional document
custodians. Please let us know if Epic agrees to add these custodians. If not, we intend to brief
this issue and have it heard by the Court on Tuesday.

Thanks,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
        Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 5 of 6




Sent: Friday, December 25, 2020 2:19 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>; Dettmer, Ethan <
EDettmer@gibsondunn.com>; *** GDC EpicLitTeam <
AppleAppStoreDiscovery@gibsondunn.com>
Cc: Epic Mobile Apps <epic-mobileapps@cravath.com>; benh@hbsslaw.com;
bens@hbsslaw.com; DeJong, Brittany <dejong@whafh.com>; robl@hbsslaw.com;
ronnie@hbsslaw.com; Ted Wojcik (tedw@hbsslaw.com) <tedw@hbsslaw.com>
Subject: Apple App Cases -- December 29, 2020 Hearing

[External Email]
Apple Counsel,

As we have repeatedly explained, it is critical that Apple promptly produce the data sought by Epic's
RFPs. Epic cannot wait until the deadline for completion of data production on January 6, 2021, only to
be told that Apple does not intend to produce these crucial data. Therefore, it will be necessary to submit
the parties' dispute over Epic's data RFPs to the Court for the December 29 hearing unless Apple
confirms that it will produce by the January 6 deadline the data sought by those requests.
Similarly, it will be necessary to submit the parties' disputes over Epic's non-data RFPs unless the parties
can resolve those disputes promptly. Finally, please let us know what disputes, if any, Apple intends to
bring before the Court at the December 29 hearing.

We propose that the parties abide by the same briefing schedule below for all disputes. Please confirm
that Apple agrees to it.

Saturday, December 26 at 9 p.m. PT: The moving party on a given dispute submits its portion to the other
side.

Sunday, December 27 at 9 p.m. PT: The responding party submits its portion to the moving party.

Monday, December 28: The parties finalize and file by noon PT.

Best,


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)


This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy. [attachment "2020‐12‐26 Letter from E. Dettmer to Y. Even (re
       Case 4:20-cv-05640-YGR Document 233-7 Filed 01/06/21 Page 6 of 6




2020‐12‐22 Meet and Confer and RFPs).pdf" deleted by Hector Valdes/NYC/Cravath]


This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.
